Citation Nr: 0301387	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals, 
hairline fracture of the skull, left posterior occipital, 
with headaches and scar, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 
1969, from July 1969 to April 1972, and from July 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals 
(Board) from a September 2001 decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which a 30 percent 
rating for PTSD was confirmed and continued, and in which 
the rating assigned for skull fracture residuals was 
increased from noncompensable (zero percent) to 30 
percent, effective March 6, 2001, the date of receipt of 
the veteran's claim for increased compensation.

The issues of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
and to earlier effective dates for the awards of increased 
compensation, have been raised by the veteran or on his 
behalf in the course of his appeal.  These issues have not 
been developed for appellate review, and are referred to 
the RO for action as appropriate.  


FINDINGS OF FACT

1.  PTSD is manifested primarily by sleep impairment, 
nightmares, and crowd avoidance, and is productive of 
moderate impairment.

2.  Residuals, hairline fracture of the skull, left 
posterior occipital, are manifested primarily by 
complaints of twice-monthly headaches that last one or two 
days each, and which are accompanied by "a little" 
dizziness or lightheadedness; a scar was not found on 
latest examination.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.125 through 4. 130, Diagnostic Code 9411 
(2002).

2.  The criteria for an increased rating for residuals, 
hairline fracture of the skull, left posterior occipital 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.31, 4.118, 4.124a, Diagnostic Codes 
7800, 8045, 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate claims for increased compensation for PTSD 
and residuals of a skull fracture, by a statement of the 
case in which he was advised as to what evidence was 
needed to establish entitlement to higher evaluations, and 
of the applicable statutory and regulatory criteria.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In particular, it is noted 
that records of all treatment cited by the veteran have 
been sought by VA, and that he has been accorded VA 
examinations in the course of his appeal.  

II.  Increased Ratings

The severity of service-connected disability is determined 
by a schedule of ratings that is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

a.  PTSD

Service connection for a mental disorder, characterized as 
PTSD, was granted by the RO in October 1999, and found to 
be 30 percent disabling.  The veteran currently contends 
that this disorder has increased in severity, and that 
additional compensation should be awarded.  After a review 
of the record, the Board finds that his contentions are 
not supported by the evidence, and that his claim for an 
increased rating for PTSD fails.

A mental disorder (including PTSD) is rated 30 percent 
disabling when the disorder is manifested by occupational 
and social with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent rating is assigned when the disorder produces 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The report of the most recent examination of the veteran's 
mental status, which was conducted by VA in July 2001, 
shows that he teared up quite readily at several points in 
the interview, and mainly cried when talking about 
nightmares he had about Vietnam, which he indicated 
occurred two or three times a month; he noted that they 
were more likely to occur if he watched a movie about war.  
He also indicated that certain smells and sounds brought 
back memories of his war experiences, and that he often 
avoided crowds.  He stated that he often experienced 
difficulty falling asleep, and had a quick temper, along 
with memory and concentration problems.  However, the 
report shows that the veteran was cooperative with the 
interviewer.  His speech was clear and coherent, and he 
did not appear intoxicated notwithstanding the fact that 
he smelled strongly of alcohol.  

The examiner stated that the veteran's PTSD appeared to 
interfere with his social and occupational functioning to 
a moderate degree, and noted that the veteran indicated 
that it was physical problems, and not PTSD, that kept him 
from working.  The examiner noted that the veteran was not 
candid about his alcohol abuse, and that it was 
accordingly difficult to estimate the degree to which this 
impacted him.  (The examiner pointed out, in that regard, 
that many individuals with PTSD use alcohol to numb their 
feelings and memories of their trauma.)  The examination 
report indicates diagnoses to include a Global Assessment 
of Functioning (GAF) score of 60, both as related to PTSD 
and to alcohol abuse.

While this examination report shows that the veteran's 
PTSD is productive of moderate impairment, as indicated by 
the examiner, it does not show that the symptoms that 
would warrant the assignment of a higher (50 percent) 
rating are manifested.  Neither this report, nor any other 
medical evidence, shows that PTSD disorder is manifested 
by flattened affect, impaired speech, more than weekly 
panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  In 
addition, it must be noted that the examiner found that 
the veteran's PTSD was productive of only moderate 
impairment, and that a GAF score of 60, which is deemed to 
represent moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, was 
appropriate.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).

Medical records dated prior to July 2001 likewise do not 
demonstrate that an increased rating for PTSD can be 
assigned.  The report of a private psychiatric assessment, 
dated in August 2000, shows that the veteran cited 
avoidant behavior; distressing nightmares that were 
triggered by the smell of burning rubber and from watching 
movies of the Vietnam conflict; and hypersensitivity that 
featured recurring angry outbursts, mood swings, and 
emotional distancing from his spouse.  The report 
indicates a GAF score of 50, which is considered to 
represent serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  There is 
again, however, no indication that the veteran's PTSD was 
manifested by flattened affect, impaired speech, memory 
impairment, panic attacks, impaired judgment, or impaired 
abstract thinking. 

The report of a September 1999 VA examination again shows 
that the criteria for a higher rating are not satisfied.  
The report indicates diagnoses to include mild PTSD, and a 
GAF score of 55, which represents moderate symptoms.

In brief, the preponderance of the evidence demonstrates 
that the veteran's PTSD is productive of no more than 
moderate impairment, which is best reflected by the 30 
percent rating currently in effect.  The veteran's claim 
for an increased rating for PTSD, accordingly, fails.

b.  Residuals, Hairline Fracture of the Skull, Left 
Posterior Occipital, 
with Headaches and Scar

Service connection for residuals of a hairline fracture of 
the skull was granted by the RO in January 1995, and was 
rated as 10 percent disabling.  In December 1997, this 
rating was reduced to noncompensable (zero percent), 
effective as of March 1, 1998.  In September 2001, this 
was increased to 30 percent, effective as of March 6, 
2001.  The veteran has indicated continued disagreement 
with that rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

Brain disease due to trauma, when manifested by purely 
neurological disabilities, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.12a, Diagnostic Code 8045.  
In this instance, the neurological disability manifested 
by the veteran has been identified for rating purposes as 
headaches, rated as analogous to migraines.  The 30 
percent rating currently in effect, accordingly, 
contemplates characteristic prostrating attacks occurring, 
on an average, monthly over the previous several months.  
A higher (50 percent) rating is appropriate for migraine 
attacks that are very frequent, completing prostrating, 
prolonged, and productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).

The criteria for a higher rating are not satisfied.  The 
report of the most recent clinical examination of the 
veteran, which was conducted by VA in June 2001, shows 
that the veteran indicated that he experienced severe 
headaches about twice monthly, with each headache lasting 
one to two days.  He stated that, when these headaches 
occurred, he would lay down and try not to move very much; 
there would be no nausea or vomiting, but there would be a 
"little" dizziness or lightheadedness.  

This report shows that, while the veteran's migraines, as 
described by him, were productive of impairment several 
times per month, they did not occur at a rate that could 
be characterized as very frequent, nor are they completely 
prostrating; while he indicated that he would lay down and 
try not to move very much, he denied experiencing nausea, 
and described the dizziness that accompanied these 
headaches as "little" in scope.  Moreover, he indicated 
that these headaches lasted only a day or two, and as such 
they cannot be characterized as prolonged.  There is no 
indication that these migraines, which occur only about 
twice monthly for a day or two each time, are productive 
of severe economic inadaptability; while the veteran's 
industrial capability is impaired, the July 2001 VA PTSD 
report shows that this impairment is the product of 
peripheral neuropathy.

With regard to the veteran's peripheral neuropathy, the 
Board notes that service connection for that disability, 
as a disorder separate and distinct from his skull 
fracture residuals, has been denied by VA.  The Board also 
notes that the report of the June 2001 VA examination 
indicates that, other than the headaches and the 
peripheral neuropathy, the veteran "did not give any other 
neurologic symptoms."  In the absence of any other such 
symptoms, no other neurological disorders need be 
evaluated for rating purposes as residuals of his skull 
fracture as stipulated by Diagnostic Code 8045.

Finally, a scar has also been rated as a residual of the 
veteran's hairline fracture of the skull.  This can be 
rated as a disability separate and distinct from the 
pathology of his skull fracture residuals.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); see 38 C.F.R. § 4.14 
(2002).  During the pendency of this appeal, the 
diagnostic criteria that pertain to scars were revised, 
effective as of August 30, 2002.  67 Fed. Reg. 49590-19599 
(July 31, 2002).  In such circumstances, VA is to apply 
those criteria that are more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  With regard 
to the particular case, however, the revisions were not 
substantive, and VA's failure to apprise the veteran of 
the new criteria is not prejudicial to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the criteria that were in effect prior to August 30, 
2002, a disfiguring scar of the head, face or neck 
warrants a 10 percent rating when that scar is either 
moderate in severity, or disfiguring; a noncompensable 
evaluation is warranted when that scar is slight.  
38 C.F.R. § 4.118, Diagnostic Code 7800, in effect prior 
to August 30, 2002.  Under the revised criteria, a 10 
percent rating is appropriate for one characteristic of 
disfigurement (that is, the scar is disfiguring); a scar 
that is not disfiguring (that is, the equivalent of 
slight) is considered to be noncompensable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, in effect as of August 30, 
2002; see 38 C.F.R. § 4.31 (2002), whereby a zero 
(noncompensable) evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  As 
noted above, the differences between the diagnostic 
criteria that were in effect prior to August 30, 2002, and 
that were in effect as of that date, are not substantive 
with regard to the assignment of a 10 percent rating.

In the instant case, the medical evidence does not 
demonstrate that the veteran's scar is in any manner 
disfiguring.  The report of the June 2001 VA examination 
shows that, although the veteran "points out to the scar 
in the left occipital area," no scar could be seen by the 
examiner even when the veteran's hair was parted.  The 
examiner noted that there was "perhaps a very minimally 
raised palpable area" that was less than 1 cm. in length, 
which the veteran claimed was sensitive.  The examiner 
also noted that the scar was raised less than 1 mm., and 
had no functional or cosmetic significance.  The examiner 
further noted that the scar was not visible "even with 
careful inspection with a good light and parting of the 
hair on the scalp."

It must be reiterated that a compensable evaluation 
requires some manner of disfigurement, under either the 
old or revised diagnostic criteria.  In the absence of any 
such disfigurement, a compensable evaluation cannot be 
assigned.  Diagnostic Code 7804 also provides that a 
superficial scar may be rated at 10 percent when painful 
on examination; however, in the instant case, while the 
veteran indicated that the alleged scar was tender, there 
was nothing in the way of objective evidence to support 
this complaint.  

In brief, the preponderance of the evidence does not 
demonstrate that a rating in excess of 30 percent can be 
assigned for the veteran's residuals, hairline fracture of 
the skull, left posterior occipital, with headaches and 
scar.  His claim, accordingly, fails.


ORDER

An increased rating for PTSD is denied.  

An increased rating for residuals, hairline fracture of 
the skull, left posterior occipital, with headaches and 
scar, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

